Title: To James Madison from Elkanah Watson, 8 September 1814
From: Watson, Elkanah
To: Madison, James


        
          
            Sir
            Pittsfield. Massts: 8h Sept. 1814
          
          In a crisis like the present it is the duty of every true American to contribute his utmost to Save our Country.
          Resideing as I do on the Mountains of Berkshire amidst my Flocks—and promoteing manufactories—at an age too, which must preclude any question as to my seeking, or wishing any public imployement—and haveing the honor of a correspondence on the times with the late President Adams—and reviewing in calm retirement, the passing disasterous Scenes of the day. With this prelude Sir—permit me to approach you with reverence, & profound respect in Sincerity, and in truth. GOD in heaven Knows I have long & Sincerely sympathized with you, Knowing your arduous Station is too weighty & involving anxieties too deep for any human being to bare under—and withall the Scandalous licentiousness of the press especially in this State—treating you as I Know they do with unmerited and Shameless Slander.
          But Sir—you have this consolation, If it can be considered—that all your three predecessors with all their patriotism and virtues have in their turn

been Subjected to the like treatment. It is Indeed a lamentable State of Society growing Out of an excess of liberty. I Know Sir your trials are Severe, and every good American is bound to Support you under them—and as far as posible to Strew your thorny paths, over with flowers.
          These are my naked Sentiments, and feelings; not wishing to invade your precious moments permit me to add in a few words my firm conviction off the immense importance in my view off conciliateing parties as far as posible: the Salvation off our country depends upon it and in proof that the Republican party with whom I have the honor to associate—are under that deep conviction in this State—I Know—If Some Strong evidence Should be given by the Government of Such an intention, & that talents & Virtues would be Sought regardless of party distinction as to prominent men—added to the pressure on our borders—it would Not fail to cement us in One Solid phalanx of affectionate American brothers united in the deffence of a Common Country So dear to us all—would follow in its train—& Our country will be Saved.
          Something off this Kind must be done or we perish as a Nation. In proof, their has been a report—of a Change of ministry—that Mr King is appointed Secy. of Foreign affairs. It is imposible for me to express the universal Satisfaction, the rumor has excited—& all Say let the government Shew an example off conciliation it will go far to produce an Union off Action in deffence of Our Country.
          In my View their is No one circumstance would So compleatly conciliate all the federalists off New-England under the existing circumstances. Item the appointment of Genl. Brooks at the head of the War department. You doubtless Know the weight of his Charecter—as a Soldier & as a man off the most eminent Virtues & talents. Recent events however afflicting I cannot but hope will result in great good—especially If it Should please GOD—to inspire your heart to Sieze hold of the propitious moment to dissipate the dreadfull effects off party asperity. No Sacrifices can be too great to effect a Union off parties: impressed as I am with the Solemn importance of this truth, I could not Suppress my pen from discloseing to You the Sentiments of a retired, humble Merino Shepperd. I trust Sir you will pardon my Liberty—& impute it to its true motive—an ardent—amor patriae. I am with profound Respect Sir Your H St.
          
            Elkanah Watson
          
        
        
          I am happy to inform you Sir—thro the influence of Majr. Melville & the leaders of the federal party—a meeting has been held indiscrimantely & all have agreed to bury the hatchet & unite in deffence of our Country—this measure followed up in the Stile we Shall do it—by circulars throughout this State—and organizeing ourselves without distinction of exempts into military companies will I trust have its extensive effects. I take the

liberty to mention this—as this Union will probably address the President on the Subject.
        
      